Exhibit 21 HEALTHSOUTH CORPORATION SUBSIDIARY LIST Subsidiary Name State of Incorporation D/B/A Names Advantage Health Harmarville Rehabilitation Corporation PA Harmarville Home Health Agency; West Penn Hospital HealthSouth Outpatient Rehabilitation Center;HealthSouth Washington Outpatient Rehabilitation Center; HealthSouth Rehabilitation Center - Natrona Heights; Harmarville Transitional Rehabilitation Unit Advantage Health, LLC DE HealthSouth Sports Medicine & Rehabilitation Center of Shelton; Advantage Health Sports Therapy North, Inc.; HealthSouth St. Joseph's Healthcare Center AnMed Enterprises, Inc./HealthSouth, L.L.C. SC AnMed Health Rehabilitation Hospital, an affiliate entity of AnMed Health and HealthSouth Corporation BJC / HEALTHSOUTH Rehabilitation Center, LLC AL The Rehabilitation Institute of St. Louis Baton Rouge Rehab, Inc. DE HealthSouth Rehabilitation Hospital of Baton Rouge; HealthSouth WorkAble; The Rehabilitation Hospital of Baton Rouge Beaumont Rehab Associates Limited Partnership DE HealthSouth Rehabilitation Center - Beaumont; HealthSouth Rehabilitation Center - Jasper; HealthSouth Rehabilitation Center - Nederland; HealthSouth Rehabilitation Hospital ofBeaumont Central Arkansas Rehabilitation Associates, L.P. DE Catholic Health Initiatives St Vincent Rehabilitation Hospital In Partnership with HEALTHSOUTH CMS Development and Management Company, Inc. DE CMS Elizabethtown, Inc. DE CMS Jonesboro Rehabilitation, Inc. DE HealthSouth Rehabilitation Center of Blytheville; HealthSouth Rehabilitation Hospital of Jonesboro; HealthSouth Rehabilitation Center of Jonesboro; HealthSouth RehabilitationCenter of Newport; HealthSouth Rehabilitation CMS Rehab of WF, L.P. DE HealthSouth Home Health Services; HealthSouth Rehabilitation Center - Burkburnett; HealthSouth Rehabilitation Center - Vernon; HealthSouth Rehabilitation Center -Wichita Falls; HealthSouth Rehabilitation Center - Seymour; HealthSouth Rehabilitation Hospital of Wichita Falls; Wichita Falls Rehabilitation Hospital; HealthSouth Home Health Agency of Wichita Falls Central Louisiana Rehab Associates LP DE HealthSouth RehabilitationHospital of Alexandria Collin County Rehab Associates Limited Partnership DE HealthSouth Plano Rehabilitation Hospital; HealthSouth Rehabilitation Specialists-Lewisville; HealthSouth Rehabilitation Specialists - Plano; Healthsouth Plano Laboratory for Sleep Disorders Continental Medical of Kentucky, Inc. DE Continental Medical Systems, Inc. DE HEALTHSOUTH West Gables Rehabilitation Hospital Continental Rehabilitation Hospital of Arizona, Inc. DE DHC Subsidiary Dissolution Corporation GA HCA Wesley Rehabilitation Hospital, Inc. DE Wesley Rehabilitation Hospital, An Affiliate of HEALTHSOUTH HCS Limited HealthSouth /GHS, LLC PA Geisinger HEALTHSOUTH Rehabilitation Hospital; Geisinger HEALTHSOUTH Rehabilitation Center of Danville; Geisinger HEALTHSOUTH Rehabilitation Center of Berwick; Geisinger HEALTHSOUTH Rehabilitation Center of Mt. Pocono HealthSouth/Maine Medical Center Limited Liability Company ME New England Rehabilitation Hospital Of Portland A Joint Venture Between Maine Medical Center And HEALTHSOUTH Llc HealthSouth Aviation, LLC DE HEALTHSOUTH LTAC of Sarasota, Inc. DE HealthSouth Ridgelake Hospital HealthSouth Mesa Rehabilitation Hospital, LLC DE HealthSouth East Valley Rehabilitation Hospital HEALTHSOUTH OF HENDERSON, INC. DE HealthSouth Rehabilitation Hospital of Henderson HealthSouth of Mechanicsburg, Inc. DE HEALTHSOUTH Rehabilitation of Mechanicsburg - Acute Rehab Hospital; HEALTHSOUTH Regional Work Performance and Hand Center; HEALTHSOUTH Rehab Center/New Cumberland; HEALTHSOUTH Sports Medicine & Rehabilitation Center; HEALTHSOUTH L.I.F.E. (Living Independently in Functional Environments); HEALTHSOUTH Rehabilitation Center-Country Meadows West; HEALTHSOUTH Rehabilitation Hospital of Mechanicsburg HealthSouth of Midland, Inc. DE HealthSouth Rehabilitation Hospital of Midland/Odessa HealthSouth of Sarasota Limiited Partnership AL HEALTHSOUTH Rehabilitation Hospital Of Sarasota; HealthSouth Rehabilitation Center - University; Healthsouth Bee Ridge Outpatient Therapy Center; HEALTHSOUTH Aaron Mattes Therapy Center HEALTHSOUTH OF SEA PINES LIMITED PARTNERSHIP AL HealthSouth Sea Pines Rehabilitation Hospital HEALTHSOUTH OF YORK, INC. DE HealthSouth Rehabilitation Hospital of York; HealthSouth Rehabilitation Center of Industrial Highway; HealthSouth Rehabilitation Center - Shrewsbury; HealthSouth Rehabilitation Center - Red Lion; HealthSouth Rehabilitation Center of Queen Street; HealthSouth Rehabilitation Center - Chester Square; HealthSouth at Country Meadows of Leader Heights; HealthSouth at Country Meadows of York HEALTHSOUTH Rehabilitation Center, Inc. SC HealthSouth Rehabilitation Hospital; HealthSouth Sports Medicine & Rehabilitation Center HealthSouth Rehabilitation Hospital of Arlington Limited Partnership AL HEALTHSOUTH Rehabilitation Hospital of Arlington HealthSouth Rehabilitation Hospital of South Jersey, LLC DE HealthSouth Rehabilitation Hospital of Vineland HEALTHSOUTH Specialty Hospital, Inc. TX HealthSouth Medical Center; HealthSouth Dallas Medical Center; HSMC Home Health; HealthSouth Medical Center HEALTHSOUTH Sub-Acute Center of Mechanicsburg, Inc. DE HealthSouth Rehabilitation of Mechanicsburg-Renova; HealthSouth Regional Specialty Hospital; HealthSouth Transitional Rehabilitation Center; HealthSouth Rehabilitation Hospital for Special Services HEALTHSOUTH of Altoona, Inc. DE HealthSouth Rehabilitation Hospital of Altoona; HealthSouth Rehabilitation Center - Regency Square; HealthSouth Bedford Rehabilitation Center; HealthSouth Rehabilitation Center - Blair Orthopedics; HealthSouth Rehabilitation Center - Tyrone; HealthSouth Rehabilitation and Orthopedics Center - Altoona; HealthSouth Rehabilitation Center - Meadowbrook Plaza; HealthSouth Rehabilitation Center - Richland; HealthSouth Rehabilitation Center - Edensburg HEALTHSOUTH of Austin, Inc. DE HealthSouth Rehabilitation Hospital of Austin HEALTHSOUTH of Dothan, Inc. AL HealthSouth Rehabilitation Hospital HealthSouth of East Tennessee, LLC DE HEALTHSOUTH Rehabilitation Hospital HEALTHSOUTH of Erie, Inc. DE HealthSouth Rehabilitation Center of Erie; HealthSouth Lake Erie Institute of Rehabilitation; HealthSouthRehabilitation Center - Sterrettania;HealthSouth Rehabilitation Hospital of Erie; HealthSouth Occupational Health Services; HealthSouth Rehabilitation Center - Family First Sports Park; Progressive Rehabilitation Center of Erie HEALTHSOUTH of Fort Smith, LLC DE HealthSouth Home Health Services; HealthSouth Rehabilitation Hospital ofFort Smith HEALTHSOUTH of Houston, Inc. DE HealthSouth Rehabilitation Hospital of North Houston; HealthSouth Home Health Agency of North Houston HEALTHSOUTH of Montgomery, Inc. AL HealthSouth Rehabilitation Hospital of Montgomery HEALTHSOUTH of Pittsburgh, Inc. DE HealthSouth Hospital of Pittsburgh; HealthSouth Rehabilitation Center - Center Road; HealthSouth Rehabilitation Center - Connellsville;HealthSouth Rehabilitation Center -Hempfield; HealthSouth Rehabilitation Center - Lebanon Church Road; HealthSouth Rehabilitation Center - Manchester; HealthSouth RehabilitationCenter - Mcknight Road; HealthSouthRehabilitation Center - Monroeville; HealthSouth Rehabilitation Center -North Versailles; HealthSouth Rehabilitation Center - Schenley Gardens; HealthSouth Rehabilitation Center - Allison Park HEALTHSOUTH of Reading, Inc. DE HealthSouth Reading Rehabilitation Hospital - Boyertown; HealthSouth Reading Rehabilitation Hospital - Pottstown; HealthSouth ReadingRehabilitation Hospital - Wyomissing; HealthSouth of Reading-Green Hills; HealthSouth Reading Rehabilitation At Outlook Pointe; HealthSouth Reading Rehabilitation Hospital HEALTHSOUTH of San Antonio, Inc. DE HealthSouth Rehabilitation Institute of San Antonio; HealthSouth Rehabilitation Hospital of SanAntonio; Rioa HEALTHSOUTH of Sewickley, Inc. DE HealthSouth Bridgeville Outpatient Rehabilitation Center; HealthSouth Chippewa Outpatient Rehabilitation Center; HealthSouth Hospitals of Pittsburgh; HealthSouth Darlington Outpatient Rehabilitation Center; HealthSouth Edgeworth Outpatient Rehabilitation Center; HealthSouth Rehabilitation Hospital of Sewickley;HealthSouth Wexford Outpatient Rehabilitation Center HEALTHSOUTH of South Carolina, Inc. DE HealthSouth Rehabilitation Hospital HEALTHSOUTH of Spring Hill, Inc. DE HealthSouth Rehabilitation Hospital HEALTHSOUTH of Tallahassee LimitedPartnership AL HealthSouth - Sterling House; HealthSouth Rehabilitation Center of Perry; HealthSouth Rehabilitation Center of Wakulla County; HealthSouth Rehabilitation Hospital of Tallahassee; HealthSouth Outpatient Center - Meadows; HealthSouth Outpatient Center - Woodmount; HealthSouth Outpatient RehabilitationCenter of Tallahassee; HealthSouthRehabilitation Center - Madison; HealthSouth Rehabilitation Center - HealthSouth Rehabilitation Center - HEALTHSOUTH of Texarkana, Inc. DE HealthSouth Evaluation Center; HealthSouth Rehabilitation Hospital of Texarkana; HealthSouth Rehabilitation Center - Texarkana; Texarkana Impairment Center; HealthSouth Rehabilitation Hospital of Texarkana HEALTHSOUTH of Texas, Inc. TX HealthSouth Evaluation Center; HealthSouth Rehabilitation Center -Mid Cities; HealthSouth Evaluation Center; Impairment Center of Ft. Worth; Houston Impairment Center HEALTHSOUTH of Toms River, Inc. HealthSouth Garden State Rehabilitation Hospital; HealthSouth Neurocenter of Plainsboro; HealthSouth Rehabilitation Hospital of New Jersey; HealthSouth Rehabilitation Center - Toms River; HealthSouth RehabilitationCenter - Plainsboro; HealthSouth Rehabilitation Center - Silverton; HealthSouth Rehabilitation Center - Whiting; HealthSouth Rehabilitation Center of Wall; HealthSouth Rehabilitation Hospital of Toms River; HealthSouth Rehabilitation Center ofPlainsboro HEALTHSOUTH of Utah, Inc. DE HealthSouth Home Health Services; HealthSouth Western Rehabilitation Institute; HealthSouth Rehabilitation Hospital of Utah HEALTHSOUTH/Deaconess, L.L.C. IN HealthSouth Deaconess Rehabilitation Hospital; HealthSouth Tri-StateRehabilitation Hospital HealthSouth/Maine Medical Center Limited Liability Company ME HEALTHSOUTH/Methodist Rehabilitation Hospital Limited Partnership TN HealthSouth Rehabilitation Hospital - North HealthSouth of Ft. Lauderdale LimitedPartnership AL HealthSouth Comprehensive Pain Care Center; HealthSouth Occupational Rehabilitation & Hand Therapy Center;HealthSouth Sunrise Comprehensive Pain Care Center; HealthSouth Sunrise Outpatient Center; HealthSouth Sunrise Outpatient Center at Forest Trace;HealthSouth Sunrise Rehabilitation Hospital HealthSouth of Midland, Inc. DE HealthSouth Home Care of Midland-Odessa; HealthSouth Rehabilitation Hospital of Midland HealthSouth of Nittany Valley, Inc. DE HealthSouth Center for Recovery At Nittany Valley; HealthSouth Rehabilitation Center of Lewistown; HealthSouth Rehabilitation Center of State College; HealthSouth Rehabilitation Center of Bellefonte; HealthSouth Rehabilitation Center of Mifflintown; HealthSouth Rehabilitation Center Mill Hall;HealthSouth Spine & Rehabilitation Center; HealthSouth Nittany Valley Rehabilitation Hospital; HealthSouth Outlook Pointe At Loyalsock HealthSouth of Treasure Coast, Inc. DE HealthSouth Rehabilitation Center - Ft. Pierce; HealthSouth Rehabilitation Center - Treasure Coast; HealthSouth Treasure Coast Rehabilitation Hospital; HealthSouth Treasure Coast Rehabilitation; HealthSouth Treasure Coast Rehabilitation - Dodgertown; HealthSouth Treasure Coast Rehabilitation Services Healthsouth Bakersfield Rehabilitation Hospital Limited Partnership AL HealthSouth Rehabilitation Center of Techachapi; HealthSouth Bakersfield Rehabilitation Hospital Healthsouth Meridian Point Rehabilitation Hospital Limited Partnership AL HealthSouth Scottsdale Rehabilitation Hospital Healthsouth Northern KentuckyRehabilitation Hospital LimitedPartnership AL HealthSouth Northern Kentucky Rehabilitation Hospital HealthSouth Rehabilitation Center of New Hampshire, Ltd. AL HEALTHSOUTH Rehabilitation Hospital HealthSouth Rehabilitation Hospital of Altoona, LLC DE Healthsouth Rehabilitation Hospital ofArlington Limited Partnership AL HEALTHSOUTH Rehabilitation Center/North Arlington; HEALTHSOUTH Rehabilitation Hospital of Arlington HealthSouth Rehabilitation Hospital of New Mexico, Ltd. AL HEALTHSOUTH Rehabilitation Hospital; HealthSouth Home Health of Albuquerque HealthSouth Rehabilitation Hospital of Northern Virginia, Inc. DE HealthSouth Rehabilitation Institute of Tucson, LLC ME HEALTHSOUTH Rehabilitation Institute Of Tucson; Healthsouth Rehabilitation Institute of Tucson-Country Club Clinic; HealthSouth Home Health of Tucson HealthSouth Valley of the Sun Rehabilitation Hospital LimitedPartnership AL HealthSouth Valley of The Sun Rehabilitation Hospital Healthsouth of Largo Limited Partnership AL HealthSouth Rehabilitation Center ofTarpon Springs; HealthSouth Rehabilitation Hospital; HealthSouth Town N'Country; HealthSouth Seminole HealthSouth of New Mexico, Inc. NM Healthsouth of Sarasota Limited AL HealthSouth Bee Ridge Therapy Center; HealthSouth Fort Myers Therapy Center; HealthSouth Gulf Gate Therapy Center;HealthSouth Northside Therapy Center; HealthSouth Rehabilitation Center - Ft. Myers; HealthSouth Rehabilitation Center- Northside; HealthSouthRehabilitation Hospital of Sarasota;HealthSouth Aaron Mattes Therapy Center; Outpatient Rehabilitation & Sports Medicine Center K.C. Rehabilitation Hospital, Inc. DE Mid America Rehabilitation Hospital Kansas Rehabilitation Hospital, Inc. DE Kansas Rehabilitation Hospital, AJoint Venture of HealthSouth and Stormont-Vail Healthcare; KRH HomeHealth, A Division of Kansas Rehabilitation Hospital Lakeshore System Services of Florida, Inc. FL HealthSouth Emerald Coast Outpatient Center; HealthSouth Emerald Coast Rehabilitation Clinic; HealthSouthEmerald Coast Rehabilitation Hospital;HealthSouth Emerald Coast Sports & Rehabilitation Center; HealthSouth Outpatient Sleep Clinic; HealthSouth Emerald Coast Rehabilitation Center; HealthSouth Rehabilitation Center of Crestview Lakeview Rehabilitation Group Partners KY HEALTHSOUTH Lakeview Rehabilitation Hospital of Central Kentucky; HealthSouth Lakeview Outpatient New England Rehabilitation Management Co, Inc. NH Fairlawn Rehabilitation Hospital New England Rehabilitation Services of Central Massachusetts, Inc. MA Fairlawn Rehabilitation Hospital HealthSouth Specialty Hospital of North Lousiana, LLC LA HealthSouth Specialty Hospital of North Louisiana Piedmont HealthSouth Rehabilitation, LLC SC Plano Health Associates LP DE Rebound, LLC DE HEALTHSOUTH Lakeshore Rehabilitation Hospital; HEALTHSOUTH Lakeshore Outpatient; HEALTHSOUTH Rehabilitation Hospital Of North Alabama; HEALTHSOUTH Rehabilitation Hospital Of North Alabama; HEALTHSOUTH Central Georgia Rehabilitation Hospital; HEALTHSOUTH Rehabilitation Center - Central Georgia; HEALTHSOUTH Chattanooga Rehabilitation Hospital; HEALTHSOUTH Rehabilitation Hospital Of Huntington; HEALTHSOUTH Cane Creek Rehabilitation Hospital; HEALTHSOUTH Lakeshore Carraway Rehabilitation Unit Rehab Concepts Corporation DE Clear Lakes Concepts Corp. Rehabilitation Hospital Corporation Of America DE HealthSouth Chesapeake Rehabilitation Hospital; HealthSouth Rehabilitation Hospital of Virginia; American Rehabilitation Hospital Corporation; HealthSouth Rehabilitation Center - Vienna; HealthSouth Southern HillsRehabilitation Center; HealthSouth Rehabilitation Center - Bluefield; HealthSouth Southern Hills Rehabilitation Hospital; HealthSouth Western Hills Regional Rehabilitation Hospital Rehabilitation Hospital of Colorado Springs, Inc. DE HealthSouth Rehabilitation Center At The Pavilion; HealthSouth Rehabilitation Hospital of Colorado Springs; HealthSouth Transitional Care Unit; Hand Centers of Colorado; HealthSouth Rehabilitation Center of Skyline; HealthSouth Rehabilitation Center - Colorado Springs; HealthSouth Rehabilitation Center - North Pueblo; Occupational Medicine Centers of Colorado; The Language - Learning Center, Inc.; The Womens Center For Rehabilitation Rehabilitation Hospital of Fredericksburg, Inc. DE Healthsouth Rehabilitation Hospital of Fredericksburg Rehabilitation Hospital of Nevada - Las Vegas, Inc. DE HEALTHSOUTH Rehabilitation Hospital Of Las Vegas Rehabilitation Hospital of Nevada - Las Vegas, L.P. DE HealthSouth Rehabilitation Hospital -Charleston Clinic; HealthSouthRehabilitation Hospital of Las Vegas Rehabilitation Hospital of Petersburg, Inc. DE Healthsouth Rehabilitation Hospital of Petersburg Rehabilitation Hospital of Phenix City, LLC AL Regional Rehabilitation Hospital Rehabilitation Hosptal of Plano, Inc. TX Rehabilitation Institute Of Western Massachusetts, Inc. MA HealthSouth Sports Medicine andRehabilitation Center - Belchertown; HealthSouth Rehabilitation Hospital of Western Massachusetts Rusk Rehabilitation Center, LLC MO Howard A. Rusk Rehabilitation Center Sarasota LTAC Properties, LLC FL Saint Barnabas / HEALTHSOUTH Rehab Center LLC NJ Rehabilitation Hospital of Tinton Falls, A Joint Venture of HealthSouthAnd Monmouth Medical Center Sherwood Rehabilitation Hospital, Inc. DE Southeast Texas Rehabilitation Hospital, Inc. TX Southern Arizona Regional Rehabilitation Hospital, L.P. DE HealthSouth Rehabilitation Hospital of Southern Arizona; HealthSouth Rehabilitation Center - Park/Ajo Tarrant County Rehabilitation Hospital, Inc. TX HEALTHSOUTH City View Rehabilitation Hospital; HealthSouth Rehabilitation Center of Burleson Trident NeuroSciences Center, LLC SC HEALTHSOUTH Rehabilitation Hospital Of Charleston (no dba filing requirement in SC) Tyler Rehab Associates LP DE HealthSouth Rehabilitation Hospital of Tyler, an Affiliate of Trinity Mother University of Virginia/HEALTHSOUTH, L.L.C. VA HealthSouth Rehabilitation Center; UVA-HealthSouth RehabilitationHospital Van Matre Rehabilitation Center LLC IL Van Matre HealthSouth Rehabilitation Hospital Vanderbilt Stallworth Rehabilitation Hospital, L.P. TN Vanderbilt Stallworth RehabilitationHospital West Virginia Rehabilitation Hospital, Inc. WV HealthSouth Mountain View Regional Rehabilitation Hospital Yuma Rehabilitation Hospital, LLC AZ Yuma Rehabilitation Hospital, A Partnership of HealthSouth & Yuma Regional Medical Center
